



Aflac Life Insurance Japan Ltd. Officer Retirement Plan


Aflac Life Insurance Japan Ltd. (“Aflac Japan”) maintains an unwritten
retirement plan (“Retirement Allowance”) available to certain officers of Aflac
Japan who have served as officers for at least two years. The Chairman and
Representative Director of Aflac Japan and the President and Representative
Director of Aflac Japan are participants in the Retirement Allowance. The
retirement benefit for the plan is calculated as follows: for each year of
service (with a minimum of two years and maximum of twelve), a Japan
participating officer would receive one month salary plus one year salary for
the last year. The total amount calculated is paid in a lump sum at retirement.


Effective January 1 , 2020, the Retirement Allowance was amended to provide
that in addition to the amount described above, executives who have SVP or
higher titles would receive a certain amount for each year of service.
 





